DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-18 is/are rejected under 35 U.S.C. 102(a)(1) as being a by anticipated by (Higginbotham U.S. Patent No. 7,913,458).
Regarding claim 1, Higginbotham discloses a debris guard (Fig. 12) for installation on an eavestrough comprising a frame (69) having a back side (approximate 65), a front side (approximate 22), a length, two ends, a top surface, a bottom surface opposite the top surface, and a water collection portion (23evae) extending from the front side to the back side and along the length of the frame between the two ends, the water collection portion including a plurality of holes (77) to allow rainwater to pass through; and a plurality of drip legs (77b) coupled to the plurality of holes, the plurality of drip legs extending below the bottom surface to provide improved water flow through the eavestrough debris guard, wherein each of the plurality of holes includes at least one drip leg (77b).
Regarding claim 2, Higginbotham discloses each of the plurality of drip legs (77b) is coupled to one of four sides of each of the plurality of holes. (Fig. 13)
Regarding claim 3, Higginbotham discloses each of the plurality of drip legs (77b) extends along a portion of the one of the four sides (Figs. 12-13).
Regarding claim 5, Higginbotham discloses the plurality of drip legs (77b) extend below the bottom surface at an angle of less than or equal to 90 degrees (Figs. 12-13).
Regarding claim 6, Higginbotham discloses the plurality of holes (77) have an elongated shape (Figs. 12-13).
Regarding claim 7, Higginbotham discloses the plurality of holes (77) allow water (78) to pass through to the eavestrough.
Regarding claim 8, Higginbotham discloses a mesh (71) fastened to the frame and positioned to cover the water collection portion (Fig. 14).
Regarding claim 9, Higginbotham discloses the frame further comprises a plurality of mesh supports (22, 65 and points of contact on surface) extending from the top surface.
Regarding claim 10, Higginbotham discloses the frame further comprises a connector engagement structure (44tc, Fig. 8) extending outward from the water collection portion.
Regarding claim 11, Higginbotham discloses the connector engagement structure (44tc) extends along the length of the frame (Fig. 10).
Regarding claim 12, Higginbotham discloses the connector engagement structure (44tc) extends outward from a bottom surface of the water collection portion (Fig. 10).
Regarding claim 13, Higginbotham discloses the connector engagement structure (44tc) is a pair of connector engagement structures (44x, 44z; Fig. 8) spaced apart.
Regarding claim 14, Higginbotham discloses a connector (76, Figs. 9 and 11 ), wherein the pair of connector engagement structures and one of the top surfaces or the bottom surface form a connector receiving opening on each end of the frame that is shaped to receive the connector (Figs. 8 and 10).
Regarding claim 15, Higginbotham discloses the connector has a fastener portion and the connector receiving opening is shaped to receive the fastener portion of the connector in a snug slide fit (Fig. 11).
Regarding claim 16, Higginbotham discloses the connector has a central portion (top of the triangle, Fig. 9) with fastener portions (Sides of the triangle) spaced apart and extending outwardly from each side of the central portion.
Regarding claim 17, Higginbotham discloses the connector further comprises a joint covering portion (Considered to be the bottom horizontal portion of 76) along a length of the central portion for covering ends of lengths or pieces of the frame when joined to each other.
Regarding claim 18, Higginbotham discloses the plurality of drip legs (Fig. 76b) is coupled to the plurality of holes via a plurality of acute edges (Fig. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Higginbotham U.S. Patent No. 7,913,458).
Regarding claim 4, Higginbotham discloses each of the plurality of drip legs (77b) has an edge thickness, but does not disclose the edge thickness as being thinner than an extrusion thickness of the frame.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have drip legs with an edge thickness that was thinner than the thickness of the frame to assure that legs were workable to allow the formation of the legs, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  There would be no new or unpredictable results achieved to have varying thicknesses of a material where needed or in sections where it may be frangible or bendable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633